Title: From George Washington to Alexander McDougall, 14 October 1780
From: Washington, George
To: McDougall, Alexander


                        
                            Dear SirHead Quarters Prackness Octobr 14th 1780
                        
                        Some circumstances have taken place, by which General Greene will have a different command from the one he now holds, and General Heath will command at West-Point.  If he should not have arrived already, from the Eastward, I expect he will certainly be there in the course of a few days, and request in the mean time that you will take charge of the Post. The inclosed Letter you will be pleased to retain till he arrives. I have requested General Greene in case General Heath is still at the Eastward, to communicate to you the Instructions he received respecting the Post, which you will observe and transfer when he comes. I have nothing new to inform you of and only to add that I am Dear Sir With great regard & Esteem Your most Obedt humbe servant
                        
                            Go: Washington
                        
                    